Citation Nr: 0700438	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  03-02 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, rated as 30 percent disabling from November 15, 2001, 
and 40 percent disabling from March 14, 2006.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran served on active duty from August 1953 to May 
1955.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico which granted an 
increased rating to 30 percent for bilateral hearing loss, 
effective November 15, 2001.  

The Board remanded the veteran's claims for further 
development in November 2005.  The development ordered by the 
Board has been completed to the extent possible.  Stegall v. 
West, 11  Vet. App. 268 (1998).  Based on the additional 
development, VA in an April 2006 rating decision granted an 
increased rating to 40 percent for bilateral defective 
hearing, effective March 14, 2006.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss in 
May 2002 was manifested by auditory acuity levels of XI in 
the right ear and IV in the left ear.  

2.  From March 14, 2006, the veteran's bilateral hearing loss 
produced level XI hearing in the right and level V hearing in 
the left ear.  


CONCLUSIONS OF LAW

1.  For the period from November 15, 2001 to March 14, 2006, 
the criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, and 
4.86 (2006).  

2.  From March 14, 2006, the criteria for a rating in excess 
of 40 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, and 4.86 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The RO received a claim for an increased rating for bilateral 
hearing loss from the veteran in November 2001.  The RO 
responded and sent the veteran a letter in April 2002.  The 
letter explained how VA could assist the veteran in obtaining 
evidence to support his claim.  In April 2002, the veteran 
informed the RO he had only been treated at the VA hospital.  
A VA audiological evaluation was conducted in May 2002.  A 
September 2002 rating decision granted an increased rating to 
30 percent for bilateral hearing loss.  A statement of the 
case was issued to the veteran in February 2003.  It 
contained the applicable criteria for rating hearing loss and 
set out 38 C.F.R. § 3.159.  A hearing was scheduled before a 
Veterans Law Judge.  A notation in the claims folder 
indicates the veteran failed to report for the hearing in 
November 2004.  The Board of Veterans' Appeals (Board) 
remanded the claim in November 2005.  VA requested and 
received the veteran's VA records.  VA sent a letter to the 
veteran in November 2005 which informed him the VA records 
had been requested and received.  The letter also requested 
that the veteran submit any treatment records pertinent to 
his claim.  A VA audiological evaluation was conducted in 
March 2006.  VA granted an increased rating in an April 2006 
rating decision to 40 percent, effective March 14, 2006.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2004).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a)(2006).  

Puretone threshold average as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d)(2006).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2006).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2006).  

Factual Background and Analysis:  VA received a claim for an 
increased rating for bilateral hearing loss on November 15, 
2001.  In connection with that claim, the veteran was 
examined for VA purposes in May 2002.  That revealed pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
40
75
80
85

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 80 in the left ear.

Based on these findings, the veteran's service-connected 
bilateral hearing loss in May 2002 was manifested by auditory 
acuity levels of XI in the right ear and IV in the left ear.  
38 C.F.R. § 3.85, Table VI.  When those results are charted 
on 38 C.F.R. § 4.85, Table VII they result in a 30 percent 
rating.  38 C.F.R. § 4.85 (2006).  

Since the puretone thresholds at each of the four frequencies 
are 55 or more decibels in the right ear, an exceptional 
patter of hearing impairment is present in the right ear.  
However, the Roman numeral designation for hearing impairment 
for that ear from either Table VI and Table VIa is XI, the 
highest designation.  Therefore, implementation of 38 C.F.R. 
§ 4.86 does not result in a rating higher than 30 percent.  

As to the left ear, the findings do not show puretone 
thresholds of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  As such, the provisions of 
38 C.F.R. § 4.86 are not applicable, with respect to that 
ear.  

Another evaluation for VA purposes was conducted in March 
2006.  That revealed  pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
30
70
70
75

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 88 percent in the left ear.  

Applying 38 C.F.R. § 3.85, Table VI., the veteran's service-
connected bilateral hearing loss in March 2006 was manifested 
by auditory acuity levels of XI in the right ear and III in 
the left ear.  When those results are charted on 38 C.F.R. 
§ 4.85, Table VII they result in a 20 percent rating.  
38 C.F.R. § 4.85 (2006).  

However, the puretone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, in the left 
ear.  The provisions of 38 C.F.R. § 4.86 are applicable in 
this case, to the left ear.  The Roman numeral designation 
for hearing impairment from Table VIa, results in a higher 
Roman numeral IV for the left ear, which is then elevated to 
the next higher numeral, or V.  When Roman numeral XI and V 
are charted on Table VII , the result is a 40 percent rating 
for bilateral hearing loss.  38 C.F.R. § 4.86 (b)(2006).  

The preponderance of the evidence is against ratings higher 
than 30 percent from November 15, 2001 and 40 percent from 
March 14, 2006.  


ORDER

Increased ratings for bilateral hearing loss, in excess of 30 
percent from November 15, 2001 and in excess of 40 percent 
from March 14, 2006, are denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


